Citation Nr: 9922852	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  95-28 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left tibia, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1967.  This case was remanded by the Board of 
Veterans' Appeals (Board) in May 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional actions.  The case is again before 
the Board for adjudication.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the veteran's claim has been obtained.

2.  The residuals of a fracture of the left tibia are 
manifested by moderate knee disability and a tender surgical 
scar.


CONCLUSION OF LAW

The criteria for separate evaluations of 20 and 10 percent 
for residuals of a fracture of the left tibia have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261, 5262, § 4.118, Diagnostic Code 7804 (1998); Esteban v. 
Brown, 6 Vet.App. 259, 261-262 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Additionally, the facts relevant to 
the claim have been properly developed and the statutory 
obligation of VA to assist the veteran in the development of 
this claim has been satisfied.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (1998).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's left tibia disability.  The Board has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes, nor has the Board found any of the 
historical evidence in this case to be of sufficient 
significance to warrant a specific discussion herein.

The Board notes that where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, as in the instant case, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

VA outpatient records beginning in December 1994 reveal 
complaints of left knee disability.  The veteran complained 
in December 1994 of left knee pain when the weather was bad; 
range of motion of the left lower extremity was within normal 
limits.  Osteoarthritis of the left knee was the assessment 
in February 1995.
On VA orthopedic examination of the left lower extremity in 
March 1995, it was noted that there was no swelling or 
deformity; there was mild crepitance with manipulation of the 
patella.  Range of motion of the left knee was from 0 degrees 
of extension to 100 degrees of flexion.  X-rays of the knee 
showed evidence of a healed proximal tibial fracture with 
mild knee joint space narrowing and degenerative changes.  
The diagnosis was degenerative joint disease of the left 
knee.

VA outpatient records for August 1995 reveal that the veteran 
complained of severe left knee pain for the previous week.  

The veteran testified at a personal hearing at the RO in 
November 1995 that his service-connected left knee disability 
had gotten worse over the years, that he had been on medical 
leave from work since April 1994 due to his back and knee, 
and that he used an elastic knee brace and a cane to help him 
walk and to prevent his knee from giving out.

According to November 1995 VA Progress Notes, the veteran had 
marked degenerative joint disease in the left knee, with an 
inability to walk without a cane, decreased range of motion, 
swelling, and crepitus.

On VA examination in March 1998, the veteran complained of a 
continued history of left knee pain, with swelling, giving 
way, locking, and weakness.  He was taking medication, which 
he indicated relieved approximately 40 percent of the pain.  
He said that he had flare-ups almost daily, especially after 
walking, climbing stairs, or in cold weather.  Flare-ups 
prevented him from doing any activity.  Physical examination 
of the left knee revealed mild quadriceps atrophy.  There was 
no edema or redness; he did have guarding of movement.  He 
limped without his cane.  Motion was from 0 degrees of 
extension to 90 degrees of flexion.  No instability was 
found.  X-rays of the left knee were interpreted as showing 
moderate osteophytosis of the joint space.  According to the 
X-ray reports themselves, there was an old healed fracture of 
the medial tibial plateau with satisfactory bony position and 
slight narrowing of the knee joint, possibly representing 
early degenerative changes; it was noted that there had not 
been any remarkable interval change when compared to X-rays 
in August 1995.  The diagnoses were status post proximal 
tibial fracture and post-traumatic osteoarthritis.  The 
examiner noted that the veteran's injury caused significant 
impairment of range of motion, impacting his ability to be 
employed.

On VA orthopedic examination in February 1999, the veteran 
complained of a ten year history of progressive left knee 
pain, especially over the last two years, with stiffness and 
intermittent swelling.  He denied popping, clicking, or 
locking episodes; he also denied flare-ups.  He said that he 
could only walk approximately one block and that he had 
difficulty with stairs and bending at the knees; he noted 
pain with weather changes and in cold weather.  Medication 
provided mild relief and a heating pad and hot soaks provided 
symptomatic relief.  He used a neoprene sleeve for knee 
support and a cane to ambulate.  

Physical examination of the left knee in February 1999 
revealed an obvious varus deformity.  There was diffuse 
tenderness over the medial tibial plateau and the medial 
joint line.  The veteran had minimal crepitus with range of 
motion of the knee and slight pain on varus stressing of the 
knee.  There was no evidence of erythema, edema, warmth, 
effusion, or drainage.  He had a slightly to moderately 
antalgic gate.  Motion of the left leg was from 10 degrees of 
extension to 120 degrees of flexion, with pain at the 
extremes.  There was no limitation of joint function or range 
of motion due to pain, fatigue, weakness, or lack of 
endurance after repetitive use.  The examiner did not find 
significant weakness of the left lower extremity against 
resistance.  There was also no evidence of incoordination or 
weakened movement or excessive fatigability on use.  The 
examiner's impressions were post-traumatic degenerative joint 
disease with varus deformity of the left knee and status post 
open reduction and internal fixation of a left medial tibial 
plateau fracture.

The veteran is currently assigned a 10 percent evaluation for 
his left knee disability under Diagnostic Code 5010.  
According to this code, arthritis, due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis  
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  The knee is considered a 
major joint.  38 C.F.R. § 4.45(f) (1998).

According to the diagnostic codes for limitation of motion of 
the leg, a 10 percent evaluation is warranted when extension 
of the leg is limited to 10 degrees or flexion of the leg is 
limited to 45 degrees; a 20 percent evaluation is warranted 
when extension of the leg is limited to 15 degrees or flexion 
of the leg is limited to 30 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  

Other knee impairment, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation if it 
is slight, a 20 percent evaluation if it is moderate, or a 30 
percent evaluation if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.

In evaluating the severity of the veteran's disability, the 
Board must consider all pertinent diagnostic codes under the 
VA Schedule for Rating Disabilities in 38 C.F.R. Part 4, as 
well as the application of 38 C.F.R. § 4.40, regarding 
functional loss due to pain, and 38 C.F.R. § 4.45, regarding 
weakness, fatigability, incoordination or pain on movement of 
a joint.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

On each of the VA examinations, the veteran has demonstrated 
an ability to flex his left knee to at least 90 degrees.  
Extension of his left knee was normal on the VA examinations 
in 1995 and 1998 but limited to 10 degrees on the VA 
examination in February 1999.  The pertinent treatment 
records document the veteran's complaints but do not provide 
specific information concerning the functional impairment 
associated with the disability.  Although the earlier VA 
examination reports do not adequately address the disability 
factors set forth in 38 C.F.R. § § 4.40, 4.45, the February 
1999 VA examiner specifically found that the veteran had pain 
at the extremes of motion and that there was no additional 
limitation of function due to pain, fatigue, weakness or lack 
of endurance after repetitive use.  Therefore, when all 
pertinent disability factors are considered, the Board must 
conclude that the limitation of motion does not more nearly 
approximate the criteria for a 20 percent rating than those 
for a 10 percent rating under Diagnostic Code 5260 or 
Diagnostic Code 5261.

Although the veteran has complained of instability, no 
evidence of instability or subluxation was found on the 
February 1999 VA examination and there is no other objective 
evidence of instability or subluxation.  Therefore, the 
veteran does not warrant even a compensable evaluation under 
Diagnostic Code 5257.  

The veteran is shown to have limitation of extension to 10 
degrees, limitation of flexion to a noncompensable degree, 
pain at the extremes of motion, diffuse tenderness over the 
medial tibial plateau and the medial joint line, and an 
antalgic gait.  In the Board's opinion, the knee disability 
would more appropriately be characterized as moderate than 
slight.  Therefore, the disability warrants a 20 percent 
evaluation under Diagnostic Code 5262.  The tibial disability 
is not associated with ankle disability and, for the reasons 
discussed above, the Board must conclude that the knee 
disability does not more nearly approximate marked than 
moderate.  Therefore, an evaluation in excess of 20 percent 
is not warranted.  

The representative contends that a separate 10 percent 
evaluation is warranted for a surgical scar of the veteran's 
left knee.  A superficial scar which is tender and painful on 
objective demonstration warrants a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  A surgical scar 
along the medial aspect of the left knee extending over the 
medial tibial plateau and the medial femoral condyle was 
found to be tender along the portion over the medial tibial 
plateau on VA examination in February 1999.  The Board agrees 
that a separate 10 percent evaluation is warranted for this 
tender scar.  See Esteban v. Brown, 6 Vet.App. 259, 261-262 
(1994). 

The Board has considered whether the issue on appeal should 
be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  The Board notes that although the 
veteran testified at his RO hearing in November 1995 that he 
had been on medical leave from work since April 1994, he said 
it was due to both his back and knee.  While the service-
connected disability at issue would certainly affect his 
employability, as noted by the VA examiner in March 1998, 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluations.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not in order.

ORDER

Separate evaluations of 20 and 10 percent for the residuals 
of a fracture of the left tibia are granted, subject to the 
criteria applicable to the payment of monetary benefits.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

